942 F.2d 794
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jaime FERREYRA-TAGLE, Defendant-Appellant.
No. 91-10075.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 15, 1991.*Decided Aug. 23, 1991.

Before JAMES R. BROWNING, FARRIS and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Jaime Ferreyra-Tagle, a Peruvian attorney, appeals the district court's imposition of a $10,000 fine after he pled guilty to witness tampering in violation of 18 U.S.C. § 1512(b).   Ferreyra-Tagle contends the court had no information as to his present financial condition, and that the record failed to establish whether he had the earning capacity to pay a fine after his release from incarceration.   He claims the court failed to make specific findings on the record to show it considered the seven factors listed under U.S.S.G. § 5E1.2(d) to determine the amount of the fine.   See United States v. Seminole, 882 F.2d 441, 443 (9th Cir.1989) ("the Guidelines specifically require the district court to consider the ability of the defendant to pay the fine (including the ability to pay over a period of time) in light of his earning capacity and financial resources.").


3
Our review of the record satisfies us that the district court considered all the required factors in evaluating Ferreyra-Tagle's ability to pay this fine.   Moreover, Ferreyra-Tagle has failed to meet his burden of establishing his present inability to pay the fine or that he will be unable to pay it in the future.   See United States v. Quan-Guerra, 929 F.2d 1425, 1427 (9th Cir.1991).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3